PER CURIAM.
The appellant failed to show that the evidence adduced at trial was insufficient to support the jury’s verdict of guilt as to the first, second, third, fifth, seventh and ninth counts of the indictment, any one of the offenses therein charged, except for the ninth count, alone being sufficient to support the general sentence imposed by the court. The presumption of law is that the court sentenced ror tne defendant’s guilt of the sustained counts. Pierce et al. v. United States, 252 U.S. 239, 252, 253, 40 S.Ct. 205, 64 L.Ed. 542; Evans v. United States (No. 2), 153 U. S. 608, 609, 14 S.Ct. 939, 38 L.Ed. 839; Claassen v. United States, 142 U.S. 140, 146, 147, 12 S.Ct. 169, 35 L.Ed. 966.